DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: a gown dispensing system including the features “an enclosure containing the stack of gowns with retaining tabs engaged with an inner surface of the enclosure for temporarily maintaining the position of the gowns therewithin, the enclosure providing an opening in one surface thereof, exposing at least a portion of the gown at the top of the stack, enabling a user to grasp and pull the topmost gown from the enclosure, exposing the next gown in the stack“ in combination with the rest of the claim language is not taught by the prior art.
Claim 11 is allowed.
The following is an examiner’s statement of reasons for allowance: a gown dispensing system including the features “an enclosure containing the stack of gowns with the back regions facing up and the retaining tabs engaged with an inner surface of the enclosure for temporarily maintaining the position of the gowns therewithin, the enclosure providing an Opening in one surface thereof, exposing at least a portion of the back region of the gown at the top of the stack, enabling a user to grasp the exposed back region, and to pull the topmost gown from the enclosure, exposing the next gown in the stack“ in combination with the rest of the claim language is not taught by the prior art.

s 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: a method for providing a gown to a user including the steps “such that a retaining tab of each gown extends away from the stack; placing the stack of gowns into an enclosure and securing the retaining tabs of the gowns to an inner surface of the enclosure, the enclosure having an opening in one surface for exposing at least a portion of a topmost gown at a top of the stack, thereby enabling a user to grasp and pull the topmost gown from the enclosure, exposing the next gown in the stack“ in combination with the rest of the claim language is not taught by the prior art.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651